 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8   TOMMIE SLACK,

 9                         Plaintiff,               CASE NO. C19-159 RSM

10       v.                                         ORDER OF DISMISSAL

11   MICHAEL WOODBURY, et al.,

12                         Defendant.

13            The Court has reviewed the Complaint, Defendants’ Motion for Summary Judgment
14   (Dkt. #38), the Report and Recommendation of the Honorable Brian A. Tsuchida, United States
15   Magistrate Judge, Mr. Slack’s Objections, and the remaining record. The Court agrees with
16   Judge Tsuchida that Mr. Slack’s RLUIPA claims against Defendants in their individual
17   capacities cannot be maintained, and that the Complaint fails to contain sufficient facts to
18   support an official capacity claim. The Court agrees with Judge Tsuchida that the undisputed
19   record reflects a legitimate penological reason for Mr. Slack’s removal from inmate worker
20   status, thus summary judgment dismissal of Mr. Slack’s retaliation claim is warranted. Because
21   the Court is dismissing all of Mr. Slack’s federal claims, the Court will decline supplemental
22   jurisdiction over Mr. Slack’s state law claims. Accordingly, the Court finds and ORDERS as
23   follows:



     ORDER OF DISMISSAL - 1
 1         (1) The Court ADOPTS the Report and Recommendation;

 2         (2) Defendants’ motion for summary judgment (Dkt. #38) is GRANTED. Plaintiff’s

 3            RLUIPA claims against defendants in their individual capacity and Plaintiff’s

 4            retaliation claim with respect to his removal from inmate worker status are

 5            DISMISSED. The Court declines to exercise supplemental jurisdiction over

 6            plaintiff’s remaining state law claims and those claims are DISMISSED.

 7         (3) The Clerk is directed to close the case.

 8         (4) The Clerk is directed to provide a copy of this Order to the parties and to the Hon.

 9            Brian A. Tsuchida.

10         DATED this 18th day of October 2019.

11

12                                               A
                                                 RICARDO S. MARTINEZ
13                                               CHIEF UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
